67 F.3d 296
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Owen Ray PEYTON, Jr., One (1) Motor Vehicle to wit:  1988Chevrolet Serial 1G1FP21FXJL109238, Plaintiff-Appellant,v.Wayne Lonnie LUEOTKE, Officer, individually and in hisofficial capacity as "Police Officer" of the Baltimore CityPolice Department;  Aaron Stewart, Officer, individually andin his official capacity as "Police Officer" of theBaltimore City Police Department;  Mayor of Baltimore City,in his official capacity;  City Council of Baltimore City,in its official capacity, Defendants-Appellees.

No. 94-2059.
United States Court of Appeals, Fourth Circuit.
Submitted Apr. 28, 1995.Decided Sept. 13, 1995.
Owen Ray Peyton, Jr., appellant Pro Se.
Before WILKINSON and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Peyton v. Lueotke, No. CA-94-1630 (D.Md. July 27, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED